FILED
                              NOT FOR PUBLICATION                            OCT 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BRUNO LEAL BORRAS,                                No. 11-70599

               Petitioner,                        Agency No. A093-454-125

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Bruno Leal Borras, a native and citizen of Brazil, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part

the petition for review.

      We lack jurisdiction to consider Borras’s asylum and CAT claims because

he failed to raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

      The BIA found that, even if Borras demonstrated membership in a particular

social group, he failed to establish his membership in the particular social group

was or will be a “central reason” for the harm he suffered or fears. Borras does not

raise any arguments challenging this determination in his opening brief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues which are

not specifically and distinctly raised and argued in a party's opening brief are

waived). Thus, Borras’s withholding of removal claim fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                       11-70599